Citation Nr: 0322970	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to July 
1982.  He died on January [redacted]
, 1999.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and also determined that the appellant was 
not eligible for Dependents' Educational Assistance.  In the 
notice letter pertaining to this adverse decision that was 
mailed to the appellant in March 1999, the RO also denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death; denied entitlement to death pension benefits; and 
denied entitlement to accrued benefits.  By this same letter, 
the appellant also was notified of her appellate rights.  

In a May 1999 Notice of Disagreement, the appellant disagreed 
only with the denial of service connection for the cause of 
the veteran's death and also stated that she was entitled to 
DIC.  In August 1999, the RO furnished the appellant and her 
representative a statement of the case which addressed 
entitlement to service connection for the cause of the 
veteran's death and eligibility for Dependents' Educational 
Assistance.  In October 1999, the appellant filed a 
substantive appeal (VA Form 9) which specifically limited her 
appeal to the issue of entitlement to service connection for 
the cause of the veteran's death.  As such, the Board 
observes that there is no indication whatsoever from the May 
1999 notice of disagreement and the October 1999 substantive 
appeal that the appellant sought to perfect an appeal 
challenging her eligibility for Dependents' Educational 
Assistance.  Thereafter, in March 2003, the RO furnished the 
appellant and her representative a supplemental statement of 
the case, which discussed the claim of entitlement to service 
connection for the cause of the veteran's death.  

Accordingly, the Board's review will be limited to the issue 
listed on the cover page of this decision. 

It is noted that the Board remanded this claim to the RO in 
March 2001, and it was returned to the Board in March 2003.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was metastatic 
small cell carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for hypertension, a seizure disorder, residuals 
of tenosynovitis of both ankles, and myofascial thoracic 
spine pain, with a combined overall disability rating of 20 
percent.

3.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 105, 1110, 1131, 1112, 1113, 
1310, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.1(n), 3.301, 
3.303, 3.307, 3.309, 3.310(a), 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and evidence necessary to substantiate her claim 
of entitlement to service connection for the cause of the 
veteran's death.  In a letter dated in November 2002, the 
appellant and her representative were informed of VA's 
obligations to notify and assist claimants, and they were 
notified of what records VA would attempt to obtain on behalf 
of the appellant, and what records the appellant was expected 
to provide in support of her claim.  The appellant and her 
representative were provided with a copy of the appealed 
rating decision, a statement of the case, the Board's March 
2001 remand, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the appellant's claim and the requirement to 
submit medical evidence that substantiated her claim of 
entitlement to service connection for the cause of the 
veteran's death.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the appellant's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the appellant of 
the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports, the veteran's terminal medical records, 
and a copy of his death certificate.  In March 2003, VA 
obtained a medical opinion relevant to the appellant's 
contentions regarding the cause of the veteran's death.  
Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for the cause of the veteran's death poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).




Factual Background

A review of the veteran's death certificate indicates that he 
died on January [redacted]
, 1999, at 58 years of age.  According to 
the death certificate, the veteran's immediate cause of death 
was metastatic small cell carcinoma.  It was noted that there 
had been three weeks between the onset of this condition and 
the veteran's death, and no autopsy was performed.

As relevant to these claims, the evidence submitted during 
the pendency of this appeal includes the veteran's service 
medical records, his service personnel records, his terminal 
medical records for January 1999 from the VA Medical Center 
in Puget Sound, Washington (hereinafter, "VAMC Puget 
Sound"), a medical opinion relevant to the appellant's 
contentions regarding the cause of the veteran's death 
provided by a VA examiner in March 2003, and lay statements.

A review of the veteran's service medical records indicates 
that the veteran reported no pertinent medical history at the 
time of his enlistment physical examination in May 1962.  
Clinical evaluation of the veteran revealed no pertinent 
results, and he was found qualified for enlistment.  The 
veteran's medical history and clinical evaluation were 
unchanged at the time of his reenlistment physical 
examination in March 1970.

On a medical history report completed at the time of a 
periodic physical examination in October 1981, the veteran 
reported that he did not know whether he had a history of 
liver trouble.  Clinical evaluation of the veteran revealed 
no pertinent results.

The veteran reported that he had a history of liver trouble 
on a medical history report completed at the time of his 
separation physical examination in May 1982, although the 
examiner did not elaborate on this reported history.  
Clinical evaluation of the veteran revealed no pertinent 
results, and he was found qualified for separation from 
service.

A review of the veteran's service personnel records indicates 
that the veteran served in Vietnam between July 1968 and July 
1969 and participated in the Vietnam Counteroffensive Phases 
V and VI, the Vietnam Summer-Fall 1969 campaign, and the Tet 
Counteroffensive in 1969.  

A review of the veteran's terminal medical records from VAMC 
Puget Sound indicates that, on January 6, 1999, the veteran 
presented at the VA Medical Center in American Lake, 
Washington (hereinafter, "VAMC American Lake"), with a 2-
week history of rapidly progressive weakness, anorexia, 
confusion, and weight loss.  It was noted that the veteran 
had undergone an abdominal ultrasound at VAMC American Lake 
that had revealed a massive hepatomegaly with multiple ill-
defined target lesions and he was then transferred to VAMC 
Puget Sound.  The veteran's medical history included a 
history of alcohol abuse and cirrhosis.  It was noted that, 
while at VAMC American Lake, physical examination of the 
veteran had revealed a palpable liver with no discernable 
masses and a non-palpable, non-tender spleen, and he also had 
undergone an abdominal ultrasound and computerized tomography 
(CT) scan of the abdomen that had revealed a massive 
hepatomegaly with multiple ill-defined target lesions, 
moderate splenomegaly, massive adenopathy, and gallstones.     

On January 7, 1999, while hospitalized at VAMC Puget Sound, 
the veteran underwent a liver ultrasound, at which time it 
was noted that he had a history of abnormal ultrasound, 
hepatocellular carcinoma versus metastatic disease, liver 
disease, and alcoholism.  The ultrasound revealed that, among 
other things, the veteran's liver was diffusely enlarged.  
The examiner concluded that, given the liver ultrasound 
findings and the veteran's significant adenopathy, another 
possibility would be Non-Hodgkin's lymphoma, although he 
doubted that the veteran's liver ultrasound represented 
pancreatic carcinoma with metastatic disease.  The 
impressions included a differential diagnosis based on the 
veteran's history of chronic liver disease and possible 
alcoholic drinking since at least 1986, and the examiner 
noted that the possibility of diffuse infiltrating 
hepatocellular carcinoma needed to be considered.  

On an ultrasound of the veteran's abdomen accomplished at 
VAMC Puget Sound on January 7, 1999, it was noted that, among 
other things, the veteran's liver was enlarged and appeared 
irregular.  The impressions included a massively enlarged 
irregularly bordered liver with diffused inhomogeneity 
present, multiple masses in the lymph nodes in the porta 
hepatis and celiac axis, and the possibility of primary 
hepatocellular carcinoma, or lymphoma with metastatic disease 
to the liver, needed to be considered.

It is noted that, while hospitalized at VAMC Puget Sound, the 
veteran underwent an ultrasound-guided liver biopsy on 
January 8, 1999, that revealed a poorly differentiated, 
widespread carcinoma.  The biopsy also revealed that the 
veteran's hepatic parenchyma were severely distorted without 
any discrete masses and the liver was firm to palpation.  
However, it was decided that the veteran was too debilitated 
for any further aggressive treatment of his poorly 
differentiated carcinoma.  

Following physical examination of the veteran on January 19, 
1999, at VAMC Puget Sound, the assessment included metastatic 
liver masses from a possible ear, nose, and throat (ENT) 
primary site, although the VA examiner noted that the 
veteran's small cell carcinoma could be from a number of 
sources.  The VA examiner also noted that the veteran's 
prognosis was poor, with or without treatment.  On the 
veteran's discharge from VAMC Puget Sound, the diagnoses 
included metastatic small-cell cancer to the liver and neck.  
Subsequently, it was noted in the veteran's VA treatment 
records that he had died at home on January [redacted]
, 1999, several 
hours after his discharge from VAMC Puget Sound.

On a VA Form 9 received at the RO in October 1999, the 
appellant stated that, since the cause of the veteran's death 
was acknowledged as metastatic cancer of unknown origin, the 
possibility that the veteran's cancer was one for which 
presumptive service connection existed based on in-service 
exposure to herbicides, including Agent Orange, could not be 
ruled out by VA.  The appellant also stated that the veteran 
had been exposed to Agent Orange while in service in Vietnam 
and that service connection should be established for the 
cause of the veteran's death.

On a VA Form 646 dated in March 2000, the appellant's 
representative stated that, because the veteran's treatment 
records indicated that the primary site of his metastatic 
small cell carcinoma was unknown and could be from a number 
of sources, the absence of definitive findings about the 
nature of the veteran's primary cancer malignancy created a 
reasonable doubt that should be resolved in the appellant's 
favor in establishing service connection for the cause of the 
veteran's death.

In a letter dated in November 2002, the RO asked the 
appellant and her representative to provide additional 
information concerning any treatment the veteran had received 
for small cell carcinoma between his separation from service 
in 1982 and his death.  In response, in a statement dated in 
December 2002, the appellant notified VA that all of the 
veteran's treatment had been at VA medical centers.

In March 2003, VA obtained a medical opinion relevant to the 
appellant's contentions regarding the cause of the veteran's 
death.  In framing the issue to be addressed by the VA 
examiner, the RO noted that the veteran was presumed to have 
been exposed to Agent Orange by reason of his service in 
Vietnam.  It also was noted that the veteran had died on 
January [redacted]
, 1999, of metastatic small cell carcinoma, primary 
site unknown.  The VA examiner was asked to review the 
veteran's claims folder and then provide a medical opinion as 
to whether the veteran had metastatic small cell carcinoma as 
a result of in-service exposure to Agent Orange.  At the 
outset of his opinion, the examiner noted that he had 
reviewed the veteran's claims folder and medical records and 
also had discussed the veteran's case with a staff 
oncologist.  He concluded that the veteran's clinical 
presentation was most consistent with hepatocellular 
carcinoma and was not consistent with lymphoma or 
otolaryngology (OTO) origin.  Given this, it was this VA 
examiner's opinion that the primary site of the veteran's 
small cell carcinoma was more likely than not hepatocellular 
carcinoma, which he noted was not among the malignancies 
designated as presumptively associated with Agent Orange 
exposure.

On a VA Form 646 dated in June 2003, the appellant's 
representative stated that the veteran's death was the direct 
result of service in Vietnam.  The representative contended 
that the limited medical evidence of record on this claim did 
not provide a clear picture as to the origins of the 
veteran's metastatic small cell carcinoma, and there also was 
evidence of cancer of the neck that could have been ruled as 
a possible respiratory cancer.  It was noted that medical 
reports from January 1999 suggested the possibility of Non-
Hodgkin's lymphoma or pancreatic cancer.  Given the lack of a 
complete and full medical diagnosis, the representative 
stated that it could not be assumed that the veteran's death 
was not service-connected.  

Analysis

The appellant and her representative essentially contend on 
appeal that the veteran's death was caused by metastatic 
small cell carcinoma incurred as a result of in-service 
exposure to Agent Orange.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2002).  In order to constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b) and (c) 
(2002).    

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disability that caused 
the veteran's death, that is, metastatic small cell 
carcinoma, may be service-connected.  Under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may also be warranted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

As to the specific contention that the veteran was exposed to 
Agent Orange which resulted in the development of metastatic 
small cell carcinoma, the Board observes that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam between January 1962 and May 1975.  See 
38 U.S.C.A. § 1116 (West Supp. 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2002).  

More importantly for purposes of this decision, if a veteran 
was exposed to a herbicide agent during active service, the 
following diseases shall be service-connected, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within 1 year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

The Board notes that the appellant has maintained throughout 
the pendency of this appeal that, as a result of the 
veteran's service in Vietnam, he was exposed to Agent Orange 
that resulted in the development of metastatic small cell 
carcinoma that later caused his death.  In this regard, the 
Board acknowledges that the veteran is entitled to a 
presumption of in-service exposure to herbicides, including 
Agent Orange, as a result of his service in Vietnam.  The 
Board also recognizes that the cause of the veteran's death 
was listed on his death certificate as metastatic small cell 
carcinoma.  However, as noted by the VA examiner in his March 
2003 opinion concerning the appellant's contentions about the 
claimed relationship between the cause of the veteran's death 
and in-service herbicide exposure, metastatic small cell 
carcinoma is not one of the diseases for which presumptive 
service connection may be established based on in-service 
herbicide exposure.  See 38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  More importantly, 
although the appellant and her service representative 
contended that the discussion of non-Hodgkin's lymphoma in 
the veteran's terminal medical records raised a reasonable 
doubt as to the primary site of the veteran's metastatic 
small cell carcinoma, the VA examiner specifically ruled out 
lymphoma as the primary site for the veteran's metastatic 
small cell carcinoma when he stated in his March 2003 opinion 
that the veteran's clinical picture was not consistent with 
lymphoma.

The remaining evidence on which the appellant relies to 
establish her claim of entitlement to service connection for 
the cause of the veteran's death are lay statements alleging 
that the veteran incurred metastatic small cell carcinoma as 
a result of in-service exposure to herbicides.  The Board 
notes that, as lay persons without proper medical training 
and expertise, the appellant and her service representative 
are not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim regarding the 
cause of the veteran's death.

Given the foregoing, the Board finds that the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  There is 
simply no competent medical opinion in the evidence of record 
on this claim that links the cause of the veteran's death 
(i.e., metastatic small cell carcinoma) to service or to any 
incident of service, to specifically include in-service 
herbicide exposure.  As amply noted by the record, the 
medical evidence supports the conclusion that the veteran's 
death was neither caused by nor due to a service-connected 
disability.

If the evidence shows that service-connected disability 
either caused or contributed substantially or materially to 
the cause of death, Dependency and Indemnity Compensation 
(DIC) is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5, 3.312 (2002).  Because the veteran's death was 
not due to a service-connected disability, as shown above, 
the Board finds that the appellant is not entitled to DIC.  
See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the 
law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  The appeal is denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

